Dismissed and Memorandum Opinion filed January 15, 2004








Dismissed and Memorandum Opinion filed January 15,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00723-CV
____________
 
OZARK INTERESTS, INC., D/B/A
CAMP OZARK AND OZARK BOYS CLUB, AND R. SAM TORN, Appellants
 
V.
 
ALLEN SCHUBERT AND MAJORIE SCHUBERT,
INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF SAMUEL SCHUBERT, A MINOR, DECEASED, Appellees
 

 
On Appeal from the 164th
District Court
 Harris County, Texas
Trial Court Cause No. 00-65240 
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed June 17, 2002.
On December 23, 2003, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.         Accordingly, the appeal
is ordered dismissed.
 




PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 15, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.